WRIT GRANTED AND MADE PEREMPTORY: A pro se motion for speedy trial must be accompanied by an affidavit from the defendant’s attorney stating that he is ready to proceed to trial, La.Code Crim.P. art. 701(D)(1), and if the affidavit from the attorney is not attached to the pro se motion for speedy trial, then the matter must be set for a contradictory hearing within thirty days. La.Code Crim.P. art. 701(F). The trial court failed to conduct a contradictory hearing on the Defendant’s pro se Motion for Speedy Trial as mandated by La.Code Crim.P. art. 701(F). Additionally, Defendant raises a La.Code Crim.P. art. 701(C) violation for failure to be timely arraigned. The trial court failed to consider this issue and failed to determine if just cause for the delay of arraignment exists.
Accordingly, this matter is remanded to the trial court for a contradictory hearing on the Defendant’s Motion for Speedy Trial. At this hearing, the trial court shall receive evidence concerning defense counsel’s concerns with regard to a speedy trial and the trial court shall determine whether the pro se Motion for Speedy Trial shall be accepted and thus the time periods for commencing trial set forth in La.Code Crim.P. art. 701(D)(1) shall commence to run or if the pro se Motion for Speedy Trial should be denied to provide proper time for defense counsel to prepare for trial. Additionally, at this hearing the trial court shall give the State an opportunity to present just cause for failure to timely arraign the Defendant and shall rule thereon.